Citation Nr: 1607034	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  09-03 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio



THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for arthritis of the lumbar spine.

2.  Entitlement to a compensable rating for hypertension.

3.  Entitlement to a compensable rating for residuals of fracture of the right tibia and fibula.



ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from May 1969 to May 1971.  He died in December 2015.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  In December 2013, the case was remanded for additional development and to satisfy notice requirements.

The Veteran had also initiated an appeal of the denial of service connection for arthritis of the bilateral knees.  A May 2014 rating decision granted service connection for arthritis of the right knee and for arthritis of the left knee.  The Veteran filed a notice of disagreement in October 2014 with regard to the initial ratings assigned for his right and left knee disabilities.  However, after the RO issued a statement of the case with regard to those increased rating issues in November 2014, the Veteran did not file a substantive appeal.  Consequently, those matters are not before the Board.

While on remand, in October 2014 the Veteran appointed an attorney to represent him.  Prior to recertification, in a December 2014 written statement, the Veteran's attorney withdrew representation.  No new representative was thereafter appointed.


FINDING OF FACT

In December 2015, VA was notified that the Veteran died in December 2015.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015).

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2015).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2015).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2015).


ORDER

The appeal is dismissed due to the Veteran's death.


_________________________________________________
M. C. GRAHAM
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


